Citation Nr: 1827340	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO. 09-32 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee.

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.

3. Entitlement to a disability rating in excess of 10 percent for neuralgia of the sciatic nerve in the left lower extremity

4. Entitlement to a separate rating for neuralgia of the sciatic nerve in the right lower extremity.

5. Entitlement to a compensable evaluation for headaches with lightheadedness.

6. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected chronic lumbar syndrome, status post L4-5 lumbar discectomy; and chondromalacia of the left and right knees.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2014, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the increased rating claims on appeal. Additional development is required for compliance with the Board's remand directives to decide the claims of entitlement to cervical spine disability, to include as secondary to service-connected disabilities, on appeal See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's chondromalacia of the right knee is manifested by pain, however does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, subluxation, instability, removal of semilunar cartilage, or impairment of the tibia and fibula at any point during the appeal period.

2. The Veteran's chondromalacia of the left knee is manifested by pain, however does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, subluxation, instability, removal of semilunar cartilage, or impairment of the tibia and fibula at any point during the appeal period.

3. Throughout the appeal period, the Veteran's radiculopathy in the left lower extremity, neuralgia of the sciatic nerve, has not been shown to exhibit at least moderately severe incomplete paralysis affecting the sciatic nerve.

4. Resolving all reasonable doubt in favor of the Veteran, the Veteran's has current neuralgia of the sciatic nerve, right lower extremity, associated with chronic lumbar syndrome, status post L4-4 lumbar discectomy. 

5. The Veteran's headaches did not manifest with characteristic prostrating attacks averaging one in two months over several months at any point of the appeal period.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee or for a separate rating under another Diagnostic Code have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2017).

2. The criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee or for a separate rating under another Diagnostic Code have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2017).

3. The criteria for a rating in excess of 10 percent for neuralgia of the sciatic nerve, left lower extremity, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.124a, Diagnostic Codes 8520, 8720 (2017).

4. The criteria for a separate disability rating for neuralgia of the sciatic nerve, right lower extremity, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720 (2017).

5. The criteria for a compensable evaluation for headaches with lightheadedness have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, including in a May 2017 statement, that the range of motion measurements for tested for his bilateral knee disabilities are not accurately reflected by the VA examinations due to pain medication and knee braces used; and the chair he was tested in. The Veteran also asserts that medical records reflecting treatment for his right knee buckling on stairs that caused him to fall were not considered.

The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examination and provided clear explanations in support of the findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination). The Board may assume that a VA medical examiner is competent. See Cox, 20 Vet. App. at 569; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The Veteran has not offered competent and probative evidence in support of his assertions to persuade the Board that the April 2017 VA examiner was not competent to render the clinical findings sought. VA examiners have reviewed and considered the Veteran's claims file and statements to include any medication and assistive devices such as knee braces used and even noted them in their examination reports. Thus, the Board finds the examination reports provided in November 2007, June 2009, August 2014, and April 2017 to be adequate. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104(a) (2012). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Knees

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran seeks disability ratings in excess of 10 percent each for his service-connected chondromalacia of the left and right knee, respectfully. The Veteran's left and right knee disabilities are currently rated under DC 5260, for painful motion of the knee. See 38 C.F.R. § 4.59. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In an October 2007 VA medical record, the Veteran reported that he was running and his left knee popped and that his right knee buckled in August 2007, causing him to fall. The x-ray examination was negative for any fracture. Range of motion testing revealed flexion to 135 and normal extension to 0 degrees bilaterally. Varus/valgus, anterior drawer, and posterior drawer tests were negative. The August 2007 VA medical record shows that the Veteran stumbled on steps and "fell back" with no other injury but had accelerated soreness in the right knee. The medical professional indicated that the Veteran had a right knee sprain, which was minor and was expected to heal soon.

During the November 2007 VA examination, the Veteran reported symptoms associated with his bilateral knee disabilities of pain around the patella, stiffness, swelling, weakness, giving way, and locking. The Veteran also reported flare-ups precipitated by "anything, walking or any activity." The Veteran explained that during flare-ups he experienced increased pain and additional limitation that lasted for 10 to 15 minutes. The Veteran used knee braces on both knees but denied use of any other assistive device, surgery, injections, dislocation, or subluxation. The Veteran indicated that he treated with Lortab for pain. He reported overall functional impairment of mainly standing or walking and necessity to take breaks; however, he was able to perform activities of daily living.

Upon physical examination of the knees, the examiner indicated that the right knee showed mild swelling diffusely but no redness, warm feeling, or instability. There was no swelling or instability but tenderness was present on the left knee. Both knees exhibited range of motion with flexion to 80 degrees and normal extension to 0 degrees. The Veteran was able to perform repetitive range of motion testing with both knees without any additional degree of limitation but there was pain on motion of the left knee.

X-ray examinations of the knees bilaterally were normal. Follow-up magnetic resonance imaging (MRI) of the right knee was scheduled and revealed a horizontal tear of the anterior horn of the medial meniscus and slight deformity of the posterior horn of the medial meniscus hear its free edge, which could represent a small tear or be evidence of loose body according to the medical professional. A December 2007 private medical record reflects that the Veteran's MRI was reviewed by the physician who indicated that there was a questionable small meniscal tear in the medial aspect of the right knee with possible loose bodies, however were not clearly visualized. The right lower extremity showed no joint line pain over the medial or lateral joint lines. The Veteran had some patellar pain with range of motion as well as a positive McMurray test. On the left knee, there was joint line pain medial and lateral and crepitus. No laxity or varus valgus stress was noted either knee and anterior drawer and Lachman were negative. The physician indicated that clinical findings were consistent with a meniscal tear in the right knee but stated surgery was held off as the Veteran was ambulatory. He added that if the Veteran's pain worsened or continued, a diagnostic arthroscopy would be considered.

The Veteran was afforded another VA examination for his knees in June 2009. The Veteran reported bilateral chronic pain; swelling; and flare-ups ten times a day for 15 minutes brought on by standing or walking for more than five minutes, driving more than 15 minutes, climbing a flight of stairs, kneeling, or squatting. He also reported locking two times per day for three minutes with no popping and giving way two times a week in the right knee and locking two times a week for two to three minutes with a popping sound at times and giving way four times a week in the left knee. The Veteran stated that he used Lortab, analgesic balm, and elevation for pain, as needed. The examiner noted that the Veteran's knee pain did not affect his ability to perform activities of daily living but reduced his productivity in his floor maintenance occupation.

Upon testing, range of motion measurements after repetitive motion times three were left knee flexion to 100 degrees, right knee flexion to 110 degrees, and full extension to 0 degrees bilaterally. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion with both knees. There was no swelling, warmth, crepitus, popliteal mass, or laxity in either knee. Anterior posterior drawer sign, McMurray, and Lachman tests were negative and the Veteran's medial and lateral collateral ligaments were intact to varus and valgus stresses bilaterally. The right knee showed tenderness to the infrapatellar bursa area and medial joint line and a slightly positive patellar grind test but no suprapatellar bursa tenderness, lateral joint line tenderness, or redness. The left knee showed tenderness at the infrapatellar bursa and along the lateral joint line but no medial joint line or suprapatellar bursa tenderness. The examiner noted that there was no painful motion, tenderness, spasm, edema, and fatigability, lack of endurance, weakness, or instability. X-ray imaging of the knees revealed mild bilateral patella chondromalacia. The medical professional's impression was minimal degenerative changes with no acute bone or joint abnormalities.

Range of motion measurements from VA physical therapy records reveal bilateral flexion of 110 degrees and 113 degrees in February 2011 and March 2011, respectfully, and full extension to 0 degrees.

In an April 2011 VA orthopedic surgery consultation record, the Veteran reported snapping, popping and occasional giving way in both knees but denied any locking or swelling. The medical professional indicated that the Veteran walked with a normal gait. The right knee revealed no effusion, stable ligaments with tenderness over the anteromedial joint line. There was full range of motion with minimal pain, and a negative J-sign. McMurray maneuver was suggestive in the anterior medial compartment of the knee. The examination of the left knee was unremarkable. X-rays of the right knee were "basically within normal limits," according to the medical professional.

In August 2014, the Veteran was afforded another VA examination. The Veteran reported chronic knee pain, stiffness, weakness, and popping sounds of the knees bilaterally. For the right knee, he reported swelling two to three times a week, giving way one time in 2007 and no locking. For the left knee, he indicated there was swelling four to five times a week with locking three to four times a year without giving way. He reported flare-ups with the inability to squat; and stand or walk for more than five minutes. 

Upon physical examination of the knees, the examiner indicated that both knees showed no signs of edema, instability, abnormal movement, tenderness, redness, heat, spasms, deformity, fatigue, lack of endurance, weakness, atrophy, incoordination, malalignment, drainage, guarding of movement, or pertinent abnormal weight bearing. 

The right and left knee exhibited range of motion of flexion to 105 degrees with pain at 95 degrees; and 100 degrees with pain at 90 degrees, respectfully. Both knees had full extension to 0 degrees with no objective evidence of painful motion. The Veteran was able to perform repetitive range of motion testing with both knees without any additional degree of limitation. After repetitive use, there was additional limitation of range of motion of the knees with contributing factors of less movement than normal and pain on movement. 

Medial/lateral collateral ligament, anterior/posterior cruciate ligament, and medial lateral meniscus stability tests were performed on both knees and were all within normal limits. The examiner indicated that the Veteran had tenderness or pain to palpation for joint line or soft tissues bilaterally. The Veteran did not have muscle atrophy and had full 5/5 strength for bilateral knee flexion and extension. The Veteran required the use of a brace bilaterally as an assistive device as a normal mode of locomotion although occasional locomotion by other methods may be possible. The examiner stated that the effect of the Veteran's knee disabilities on his usual occupation and daily activity was difficulty standing or walking for long periods, however was able to perform sedentary work, thus a mild functional limitation.

Joint stability testing was performed and the examiner indicated that anterior instability (Lachman test); posterior instability (posterior drawer test); medial instability (valgus pressure); and lateral instability (varus pressure) tests were all normal bilaterally. The examiner noted that the Veteran did not have shin splints (medial tibial stress syndrome), any meniscus (semilunar cartilage) condition, recurrent patellar subluxation/dislocation, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment bilaterally. The examiner indicated that the Veteran did not have a total knee joint replacement, arthroscopic or other knee surgery or any residual signs or symptoms not mentioned above, and no other pertinent physical findings.

Most recently, the Veteran was afforded a VA examination for his knees in April 2017. The examiner confirmed diagnoses of chondromalacia bilaterally. The Veteran reported that his knees buckle at times, experienced pain with weight bearing, frequent aching, and sharp pains with more pain to the left knee. The examination report shows that the Veteran did not report flare-ups of the knees but did report additional functional loss or impairment of difficulty kneeling, standing, and walking at times. He stated that he used codeine/acetaminophen and gabapentin for generalized pain. 

Upon testing, initial range of motion measurements bilaterally were flexion to 95 degrees (with pain) and normal extension to 0 degrees. The examiner noted pain on examination that did not result in or cause functional loss and range of motion itself did not contribute to a functional loss. There was evidence of pain bilaterally with weight bearing but no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue, or crepitus of either knee. The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion bilaterally.

The Veteran did not have muscle atrophy and had 3/5 strength (active movement against gravity) for bilateral knee flexion and 5/5 normal strength for bilateral knee extension. Joint stability testing was performed and the examiner indicated that there was no joint instability, history of recurrent subluxation, history of lateral instability, recurrent effusion, or ankylosis bilaterally. Anterior instability (Lachman test); posterior instability (posterior drawer test); medial instability (valgus pressure); and lateral instability (varus pressure) tests were all normal bilaterally. The examiner noted that the Veteran did not have shin splints (medial tibial stress syndrome), a meniscus (semilunar cartilage) condition, recurrent patellar dislocation, stress fractures, chronic exertional compartment syndrome, genu recurvatum, or any other tibial and/or fibular impairment bilaterally. The Veteran used bilateral knee braces for stability as assistive devices as a normal mode of locomotion. The examiner noted no other pertinent physical findings and that the Veteran's bilateral knee disabilities impacted his ability to perform occupational tasks due to his occupation in floor maintenance involving a lot of standing, it was necessary for him to take breaks to sit but was able to use riding machine without problems.

At the outset, the Board notes that the evidence does not support an award for an increased rating at any point of the appeal period for either knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon any of the VA examinations performed. The examiner specifically noted that there was no ankylosis in April 2017. X-ray examinations including October 2007, June 2009, and April 2011 found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2017). 

The Board has considered the Veteran's bilateral knee disabilities as 10 percent disabling under DC 5262 for impairment of the tibia and fibula with slight disability of the knee and the preponderance of the evidence is against such clinical findings. Specifically, the August 2014 and April 2017 VA examiners indicated the Veteran did not have shin splints (medial tibial stress syndrome), any meniscus (semilunar cartilage) condition, recurrent patellar subluxation/dislocation, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment bilaterally. Therefore, in the absence of at least a slight ankle disability (the Veteran is already being compensated for a knee disability); a separate rating for impairment of tibia and fibula is not warranted.

The Board has considered the Veteran's bilateral knee disabilities as evaluated under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. In October 2007, the VA examiner found that the right knee showed no mild swelling but no redness, warmth or instability and the left knee showed tenderness but no swelling or instability. The June 2009 VA examiner specifically found no swelling, warmth, crepitus, laxity, painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness, or instability. In August 2014, upon physical examination of the knees, the examiner indicated that both knees showed no signs of edema, instability, abnormal movement, tenderness, redness, heat, spasms, deformity, fatigue, lack of endurance, weakness, atrophy, incoordination, malalignment, drainage, guarding of movement, or pertinent abnormal weight bearing. Further, the April 2017 VA examiner indicated that there was no joint instability, history of recurrent subluxation, history of lateral instability, or recurrent effusion, bilaterally.

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's bilateral knee disabilities more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, the medical records have consistently noted that the Veteran does not have effusion. At the November 2007 VA examination, the Veteran reported weakness, stiffness, swelling, giving way, locking, and pain but he himself denied that he experienced subluxation, or dislocation. X-ray examinations of the knees were normal bilaterally, however a follow-up MRI performed on the right knee suggested a small meniscal tear. The August 2007 incident where the Veteran felt his knee pop and cause his right knee to buckle was determined to be a knee sprain, which was minor. In December 2007, a VA physician reviewed the MRI and also found a questionable meniscal tear but surgery was held off as the Veteran was ambulatory. Subsequent x-ray examinations reviewed during June 2009 VA examination and April 2011 VA orthopedic surgery consultation revealed minimal degenerative changes with no acute bone or joint abnormalities and were "basically within normal limits," respectfully. The right knee also revealed no effusion, stable ligaments with tenderness over the anteromedial joint line. The August 2014 and April 2017 VA examiners specifically found that the Veteran did not have any meniscus (semilunar cartilage) condition. Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the either the left or right knee joint at any point of the appeal period.

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected left and right knee disabilities under other DCs. While the Veteran has made subjective claims of his knees "giving way" and weakness, the preponderance of the evidence is against a clinical finding that the Veteran exhibited any recurrent subluxation or lateral instability in the knees bilaterally, at any point in the appeal period. Specifically, the examiners found no subluxation or instability during the November 2007, August 2014, and April 2017 VA examinations. Therefore, a separate rating of 10 percent under DC 5257 is not appropriate for either the left or right knee at any point of the appeal period.

The preponderance of the evidence of record is against a 20 percent rating for either the left or right knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the each knee to 30 and 15 degrees, respectively. This has not been demonstrated at any point of the appeal period. At VA examinations, conducted in November 2007, June 2009, and July 2016, August 2014, and April 2007 left and right knee flexion were at worst to 80 degrees during the November 2007 VA examination. Extension was normal (zero degrees) for both the left and right knee at each of the VA examinations. An April 2013 VA orthopedic surgery consultation record also reflects full range of motion of the knees with minimal pain. Thus, in view of the foregoing, a higher 20 percent disability rating for left or right knee flexion and extension is not warranted under DCs 5260 and 5261. 

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. Medical evidence has shown that there is no compensable loss of flexion or compensable loss of extension of the left or right knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the left knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion in either knee contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met with objective testing at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left and right knee disabilities. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of right and left knee pain with range of motion, however there was no additional limitation in range of motion following repetitive-use testing during any of the VA examinations. In particular, in August 2014 the Veteran exhibited range of motion of flexion to 105 degrees with pain at 95 degrees, and 100 degrees with pain at 90 degrees for the right and left knees, respectfully. After repetitive use, there was additional limitation of range of motion of the knees with contributing factors of less movement than normal and pain on movement. In April 2017, range of motion measurements bilaterally were flexion to 95 degrees (with pain) and normal extension to 0 degrees, no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue, or crepitus of either knee and the Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion bilaterally. The examiner noted pain on examination that did not result in or cause functional loss and range of motion itself did not contribute to a functional loss. 

The Veteran is currently in receipt of a 10 percent rating for each knee by analogy under DC 5260 for painful motion. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. Thus, even when considering the Veteran's complaints of pain, the Veteran's pain resulting in additional functional loss; in particular range of motion, have been completely contemplated by the currently assigned ratings. See 38 C.F.R. § 4.59. 

There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. Functional loss due to pain on motion, the effect of the Veteran's disability on ordinary activities, and the additional range of motion loss due to pain have been considered by the VA examiners in their findings. As noted above, despite the Veteran's subjective complaints of bilateral knee pain, he demonstrated range of motion at worst of flexion to 80 degrees and full extension to 0 degrees with x-ray examinations performed during the appeal period that found no evidence for fracture or other significant bone, joint, or soft tissue abnormality. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected left or right knee disability at any time during the appeal period. 

In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's left and right knee disabilities are warranted. As the preponderance of the evidence is against the claim for higher ratings for chondromalacia of the left and right knees, the benefit of the doubt doctrine is not for application, and the Veteran's claims are denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

Sciatic Nerve, Increased Rating

The Veteran asserts that separate or higher ratings should be granted for his neuralgia of the sciatic nerve disability.

The Veteran is currently rated at 10 percent for neuralgia of the sciatic nerve, left lower extremity, under DC 8720. DCs 8520 and 8720 rate paralysis and neuralgia, respectively, associated with the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve. A 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked atrophy. An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or, very rarely, lost. 38 C.F.R. § 4.124a, DCs 8520, 8720 (2017). The words "slight," "moderate," and "severe" used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6 (2017).

In June 2005, pursuant to a May 2005 Board decision, service connection for neuralgia of the sciatic nerve was granted with an evaluation of 10 percent effective September 26, 2003. The May 2004 VA examiner indicated that the Veteran had radicular symptoms along in his back of the thigh up to the calf.

In an April 2007 statement, the Veteran contended that his legs felt numb and tingle all the time.

The November 2007 VA examiner indicated that the Veteran had radicular symptoms from the back into the right lower extremity and also reported that he had radicular symptoms into the left lower extremity along the back of the thigh and leg into the calf. The Veteran reported that he experienced the radicular symptoms daily. Deep tendon reflexes were present and vibration sense was intact. There was decreased pinprick in the lower extremity but not in dermatomal pattern and plantars were down going.

A June 2009 VA examination report reflects the Veteran's complaints of radiating pain down the left leg posteriorly all the way down to his left big toe, associated with tingling and radiation on his right leg down posteriorly all the way down to his right big toe. The Veteran denied hypoesthesia, dysesthesia, numbness, or burning. The radicular pain was eased by Lortab, tramadol, and analgesic cream. A physical examination revealed that sensory was symmetrical and equal to sharp, dull, and vibration. Strength was normal and straight leg testing proved low back pain without radicular symptoms. The examiner's assessment was subjective radiculopathy without objective examination findings.

In a September 2009 statement, the Veteran stated that his right leg burned from his hip to the bottom of his foot and at other times and that his foot is numb. In a March 2014 appellant's brief, the Veteran's representative asserted that the Veteran has had sciatica down both sides since active duty.

In an August 2014 VA examination for peripheral nerve conditions, the examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve bilaterally. The examination report reflects subjective radiculopathy with a positive Lasègue's sign on the right and negative Lasègue's sign on the left. The examiner noted that the Veteran was unable to stand or walk for prolonged periods of time nor capable of employment involving heavy lifting, but was able to do sedentary work and overall mild functional limitations. A December 2014 VA examination for back conditions reflects mild intermittent pain in the left lower extremity, involvement of the sciatic nerve of the left side with a mild severity.

As mentioned in the May 2014 Board remand, it was unclear from the record whether the service-connected sciatic symptoms were related to the left lower extremity or the right lower extremity or both. Since the grant of service connection for neuralgia of the sciatic nerve, complaints of both lower extremities have been addressed. The April 2017 Supplemental Statement of the Case and the Rating Decision Code sheet reflect a change in the characterization of the Veteran's service connected neuralgia of the sciatic nerve, to specifically indicate that the left lower extremity is currently subject to compensation. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's neuralgia of the sciatic nerve, left lower extremity, has resulted in moderate incomplete paralysis. The November 2007 and June 2009 VA examination reports reflected the Veteran's reports of radicular symptoms into the left lower extremity along the back of the thigh and leg into the calf. In November 2007 deep tendon reflexes were present and vibration sense was intact, with decreased pinprick but not in dermatomal pattern and plantars were down going. Further, the June 2009 examiner found that strength was normal and straight leg testing proved low back pain without radicular symptoms. The August 2014 and December 2014 VA examiner specifically noted mild incomplete paralysis of the sciatic nerve in the left extremity. In particular the August 2014 examiner found a negative Lasègue's sign on the left but the December 2014 examiner noted mild intermittent pain in the left lower extremity. Therefore, throughout the appeal period, the preponderance of the evidence is against clinical findings of moderate incomplete paralysis of the sciatic nerve and an increased 20 percent rating is not warranted.

The Board notes the Veteran's complaints of right lower extremity radicular symptoms in a April 2007 statement; the November 2007 VA examination; the June 2009 VA examination; a September 2009 statement; and findings in the August 2014 VA examination for peripheral nerve conditions with subjective radiculopathy with a positive Lasègue's sign on the right lower extremity. Thus, affording the Veteran the benefit of the doubt, the Board finds that a separate rating for neuralgia of the sciatic nerve, right lower extremity, is warranted.

In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's neuralgia of the sciatic nerve, left lower extremity, is warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. However, as the benefit-of-the-doubt rule applies, a separate grant for service connection for neuralgia of the sciatic nerve, right lower extremity, is warranted. See 38 C.F.R. § 3.102; see also Gilbert v Derwinski, 1 Vet. App. 49 (1990).

The Board expresses no opinion regarding the effective date or severity of the disability and is not making a finding of a compensable disability rating for the Veteran's neuralgia of the sciatic nerve, right lower extremity to allow the Agency of Original Jurisdiction to make these determinations in the first instance.  This allows the Veteran to appeal the decision to the Board if he is not satisfied versus having to appeal to the U.S. Court of Appeals for Veterans Claims if the Board assigns the evaluation and effective date in the first instance and the Veteran is not satisfied.  

A staged rating may also be warranted depending on the severity of the Veteran's disability. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). It should be noted that the Veteran is currently in receipt of service connection for chondromalacia of the left and right knees at a 10 percent rating each, effective September 28, 1996. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different diagnostic codes - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2017). The agency of original jurisdiction will assign an appropriate effective date and disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Headaches, Increased Rating

The Veteran contends that the disability rating for his headaches disability should be rated higher than the assigned noncompensable rating.

The rating for the Veteran's headache disability has been assigned by analogy under DC 8199-8100. A noncompensable rating is assigned for migraine headaches with less frequent attacks. A 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months. A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the Court. See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was afforded a VA examination in November 2007. The Veteran reported dull constant headache with flare-ups a few times a day that lasted up to 20 minutes. He stated that he experienced lightheadedness and spinning sensation. The Veteran also reported that he felt tired and weak sometimes but denied any functional loss or incapacitating headaches and stated that he tried not to be off work. The examiner confirmed a diagnosis of headaches with lightheadedness.

In a June 2009 VA examination, the Veteran reported that he had two types of headaches, a throbbing occipital headache, and a left-temporal headache. The Veteran's headaches occurred multiple times a day and lasted 5 to 10 minutes. The former type was not associated with nausea or vomiting, weakness, paresthesia, but was associated with blurred vision 30 percent of the time and lightheadedness. The Veteran reported that he saw some spots before his eyes and had some watering of his eyes prior to the onset of headache. The latter type was not associated with nausea, vomiting, or vision changes but was associated with lightheadedness. Both types were noise sensitive but not light sensitive. The Veteran did not know what precipitated either of the headaches. The examiner noted that the Veteran's headaches were eased with tramadol and did not use preventative medications. The Veteran's headaches did not affect his activities of daily living but the Veteran stated that they reduced productivity and efficiency on his job. The Veteran was not hospitalized or prescribed bedrest for his headaches.

In a June 2011 statement from the Veteran's representative, the Veteran contended that his headaches were affected by conditions such as noise, light, and stress.

In October 2011, the Veteran was afforded another VA examination. The Veteran reported headache pain to the back of the head, with sensitivity to light. The examination report indicates that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, however did not experience very frequent prostrating and prolonged attacks of migraine headache pain. The VA examiner indicated that the Veteran's headache condition did not impact his ability to work and specifically noted no functional loss in last one year. The October 2011 VA Gulf War General examination report shows that the Veteran was employed at the time for a superstore and walked a mile and a half 3 times a week and could stand for about a half hour but needed to move. 

In a March 2014 appellant's brief, the Veteran's representative stated that the Veteran's headaches were non-stop and that they may not be prostrating but they are ceaseless.

During the August 2014 VA examination, the Veteran reported daily sharp achy occipital 7/10 pain with occasional lightheadedness. Typical head pain lasted less than one day on both sides of the head. The Veteran himself denied hospitalization, frequent emergency room visits or prescribed bedrest regarding the headaches within a year from the examination. The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.

As the Veteran's headaches have not shown to manifest with characteristic prostrating attacks averaging at least one in 2 months over several months at any point in the appeal period, an increased compensable rating is not warranted. While the October 2011 VA examination report showed that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, the preponderance of the evidence is against such objective clinical findings. The Veteran, through his representative, stated that the headaches he experienced were not prostrating in a March 2014 appellant's brief. The November 2007 VA examination report indicates that the Veteran did not have incapacitating headaches and tried not to be off work. VA examination reports from June 2009 and August 2014 reflect that the Veteran was not hospitalized or prescribed bedrest due to headaches even though reduced productivity and efficiency at his job was claimed by the Veteran during the June 2009 VA examination. The October 2011 VA examiner noted that the Veteran's headaches did not have an impact on his ability to work. Further, the August 2014 VA examination report shows that the Veteran did not have characteristic prostrating attacks. The Veteran was not shown to have experienced prostrating attacks as defined as "utter physical exhaustion or helplessness" or "extreme exhaustion or powerlessness" at any point of the appeal period. The only VA examination that suggests any prostrating attacks is the October 2011 examination. The VA Gulf War General examination conducted around the same time shows that the Veteran was employed at the time for a superstore and walked a mile and a half 3 times a week and could stand for about a half hour but needed to move. Therefore, the Board finds that the preponderance of the evidence is against a showing of prostrating attacks at any point in the appeal period.

For the above reasons, the Board finds that the preponderance of the evidence is against entitlement to a compensable disability rating for headaches and the claim is denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

A disability rating in excess of 10 percent for chondromalacia of the right knee is denied.

A disability rating in excess of 10 percent for chondromalacia of the left knee is denied.

A disability rating in excess of 10 percent for neuralgia of the sciatic nerve, left lower extremity, is denied

A separate award of service connection for neuralgia of the sciatic nerve, right lower extremity, is granted.

A compensable evaluation for headaches with lightheadedness is denied.


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement service connection for a cervical spine disability, to include as secondary to service-connected chronic lumbar syndrome, status post L4-5 lumbar discectomy; and chondromalacia of the left and right knees.

In May 2014, the Board remanded the Veteran's claim for VA examinations to determine the severity of the increased rating claims on appeal and found that the service connection claim for the lumbar spine was intertwined with the increased rating claims.

The Veteran was afforded a VA examination for his cervical spine in April 2017. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness. She explained that there is no evidence of treatment within the claims file for a cervical spine condition until June 1998 and a nexus has not been established. She also opined that the Veteran's cervical spine disability is less likely than not proximately due to or the result of the Veteran's service connected chronic lumbar syndrome and/or chondromalacia of the bilateral knees. She provided the rationale that the conditions are not medically related, the claimed disorder is a separate entity entirely from the service connected conditions and unrelated to them. She added that the medical literature does not support a medical relationship and a nexus has not been established. Further, the examiner opined that the Veteran's claimed condition is less likely as not aggravated beyond its natural progression by service connected condition. She provided the rationale that the service connected conditions of chondromalacia bilateral knee and chronic lumbar syndrome are not related to the cervical spine condition.

In a November 2017 appellant's brief, the Veteran's representative stated that when an examination report does not contained sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate. Barr, 21 Vet. App. 303. In review of the VA opinions provided in April 2017, the Board finds the opinion to be inadequate for adjudication purposes. While the examiner discussed secondary causation, she did not provide sufficient rationale for her opinion as to aggravation of the Veteran's cervical spine disability by the service-connected lumbar spine and bilateral knee disabilities. The U.S. Court of Appeals for Veterans Claims (Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b). El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). An opinion on whether the Veteran's cervical spine disability was aggravated by his service-connected lumbar spine and bilateral knee disabilities is necessary; therefore a remand is in order.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who performed the cervical spine examination and provided the April 4, 2017 VA medical opinion on secondary service-connection and aggravation for a cervical spine disability (medical professional with initials NP), or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record the examiner should identify any cervical spine disabilities present.

The examiner is to review the entire record, examine the Veteran, if determined necessary. The examiner is informed that the Veteran is service-connected for chronic lumbar syndrome, status post L4-5 lumbar discectomy; and chondromalacia of the left and right knees.

The examiner is asked to answer the following question: 

Whether any diagnosed cervical spine disability is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened beyond the natural progression) by the service-connected chronic lumbar syndrome, status post L4-5 lumbar discectomy; and chondromalacia of the left and right knees disabilities?

If the examiner finds that the Veteran's lumbar spine and/or bilateral knee disabilities aggravate the cervical spine disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the cervical spine disability prior to aggravation. If the examiner is unable to establish a baseline for the cervical spine prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


